IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. WR-80,792-03 & WR-80,792-04


                  EX PARTE MICHAEL SCOTT BAUGHMAN, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 2012F00133 & 2013F00091 IN THE 5TH DISTRICT COURT
                             FROM CASS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

assault of a child and retaliation and sentenced to eleven and ten years’ imprisonment, respectively.

       Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file notices of appeal.

       The trial court has determined that counsel failed to timely file notices of appeal. We find

that Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of
                                                                                                      2

convictions in Cause Nos. 2012F00133 and 2013F00091 from the 5th District Court of Cass County.

Applicant is ordered returned to that time at which he may give written notices of appeal so that he

may then, with the aid of counsel, obtain meaningful appeals. It appears that Applicant is

represented by counsel. Within ten days of the issuance of this opinion, the trial court shall determine

if Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the

sentences had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file written notices

of appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 14, 2014
Do not publish